








GUARANTY
GUARANTY, dated as of September 12, 2013 (as amended, supplemented, or otherwise
modified from time to time, this “Guaranty”), made by Altisource Residential
Corporation, a Maryland real estate investment trust (the “Guarantor”), in favor
of Deutsche Bank AG, Cayman Islands Branch (the “Buyer”).
RECITALS
Pursuant to the Master Repurchase Agreement, dated as of September 12, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among Altisource Residential, L.P. (the “Seller”), the Guarantor
and the Buyer, the Buyer has agreed from time to time to enter into transactions
in which the Seller agrees to transfer to Buyer trust certificates issued by
ARLP Trust 2 (the “Trust Subsidiary”), representing, among other things, 100% of
the beneficial ownership interests in the Trust Mortgage Loans and REO
Properties owned by the Trust Subsidiary, against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such trust
certificates and related rights at a date certain or on demand, against the
transfer of funds by Seller. Each such transaction shall be referred to herein
as a “Transaction”. It is a condition precedent to the obligation of the Buyer
to enter into Transactions under the Repurchase Agreement that the Guarantor
shall have executed and delivered this Guaranty to the Buyer.
NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:
1.Defined Terms.


(a)Unless otherwise defined herein, terms which are defined in the Repurchase
Agreement and used herein are so used as so defined.


(b)For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Seller to the Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with the Repurchase Agreement and
any other Program Agreements and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation (i) all fees and disbursements of counsel to the Buyer that
are required to be paid by a party to the Transactions pursuant to the terms of
the Program Agreements and (ii) costs of enforcement of this Guaranty and the
other Program Documents) or otherwise.


2.Guaranty.


(a)The Guarantor hereby unconditionally and irrevocably guarantees to the Buyer
the prompt and complete payment and performance by the Seller when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.






--------------------------------------------------------------------------------




(b)The Guarantor further agrees to pay any and all reasonable and documented
expenses (including, without limitation, all reasonable and documented fees and
disbursements of counsel) which may be paid or incurred by the Buyer in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, the Guarantor under this Guaranty. This
Guaranty shall remain in full force and effect until the later of (i) the
termination of the Repurchase Agreement or (ii) the Obligations are paid in
full, notwithstanding that from time to time prior thereto the Seller may be
free from any Obligations.


(c)No payment or payments made by the Seller or any other Person or received or
collected by the Buyer from the Seller or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable for the amount of the Obligations until the Obligations are paid
in full.


(d) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to the Buyer on account of Guarantor's liability
hereunder, the Guarantor will notify the Buyer in writing that such payment is
made under this Guaranty for such purpose.


3.Right of Set-off. The Buyer is hereby irrevocably authorized at any time
following the occurrence of an Event of Default without notice to the Guarantor,
any such notice being hereby waived by the Guarantor, to set off and appropriate
and apply any and all monies and other property of the Guarantor, deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Buyer or any affiliate thereof to or for the credit or the
account of Guarantor, or any part thereof in such amounts as the Buyer may
elect, on account of the Obligations and liabilities of the Guarantor hereunder
and claims of every nature and description of the Buyer against the Guarantor,
in any currency, whether arising hereunder or under the Repurchase Agreement, as
the Buyer may elect, whether or not the Buyer has made any demand for payment
and although such Obligations and liabilities and claims may be contingent or
unmatured. The Buyer shall notify the Guarantor promptly of any such set-off and
the application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyer under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have.


4.Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Buyer against the Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated. If any amount shall be paid to the Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amounts shall be held by the Guarantor in
trust for the Buyer, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Buyer in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Buyer, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Buyer may determine.






--------------------------------------------------------------------------------




5.Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Buyer may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Buyer shall have no obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against Guarantor, the Buyer may, but
shall be under no obligation to, make a similar demand on the Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from the Seller or any such other guarantor or any release
of the Seller or such other guarantor shall not relieve Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.


6.Guaranty Absolute and Unconditional.


(a)Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived in reliance upon this
Guaranty; and all dealings between the Seller or the Guarantor, on the one hand,
and the Buyer, on the other, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty. Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Seller or the Guarantor with respect to the
Obligations. This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity or
enforceability of the Repurchase Agreement, the other Program Agreements, any of
the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
against the Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of the Seller or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Seller
for the Obligations, or of Guarantor under this Guaranty, in bankruptcy or in
any other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Buyer may, but shall be under no obligation, to pursue such
rights and remedies that they may have against the Seller or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Buyer to pursue such other
rights or remedies or to collect any payments from the Seller or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Seller or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve Guarantor of any liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Buyer against the Guarantor. This Guaranty shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and their successors and assigns thereof, and shall
inure to the benefit of the Buyer, and successors, indorsees, transferees and
assigns, until all the Obligations and the obligations of the Guarantor under
this Guaranty




--------------------------------------------------------------------------------




shall have been satisfied by payment in full, notwithstanding that from time to
time during the term of the Repurchase Agreement the Seller may be free from any
Obligations.


(b)Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to the Buyer as follows:


(i)Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor's subrogation rights, rights to
proceed against the Seller or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against the
Seller, against any other guarantor, or against any other person or security.


(ii)Guarantor is presently informed of the financial condition of the Seller and
of all other circumstances which diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. The Guarantor hereby covenants
that it will make its own investigation and will continue to keep itself
informed of the Seller's financial condition, the status of other guarantors, if
any, of all other circumstances which bear upon the risk of nonpayment and that
it will continue to rely upon sources other than the Buyer for such information
and will not rely upon the Buyer for any such information. Absent a written
request for such information by the Guarantor to the Buyer, Guarantor hereby
waives its right, if any, to require the Buyer to disclose to Guarantor any
information which the Buyer may now or hereafter acquire concerning such
condition or circumstances including, but not limited to, the release of or
revocation by any other guarantor.


(iii)Guarantor has independently reviewed the Repurchase Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Seller or any other guarantor to
the Buyer, now or at any time and from time to time in the future.


7.Reinstatement. This Guaranty shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the Buyer
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Seller or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Seller or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


8.Payments. Guarantor hereby agrees that the Obligations will be paid to the
Buyer without set-off or counterclaim in U.S. Dollars.


9.Event of Default. If an Event of Default under the Repurchase Agreement shall
have occurred and be continuing, Guarantor agrees that, as between Guarantor and
Buyer, the Obligations may be declared to be due for purposes of this Guaranty
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any such declaration as against a Seller and that, in the event
of any such declaration (or attempted declaration), such Obligations shall
forthwith become due by Guarantor for purposes of this Guaranty.






--------------------------------------------------------------------------------




10.Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.Headings. The paragraph headings used in this Guaranty are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.


12.No Waiver; Cumulative Remedies. The Buyer shall not by any act (except by a
written instrument pursuant to paragraph 13 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Buyer of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Buyer would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.


13.Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its respective successors and assigns.


14.Notices. Notices by the Buyer to the Guarantor shall be given in accordance
with the Repurchase Agreement.


15.Jurisdiction.


(a)THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.


(b)GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT
OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING. GUARANTOR
HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.


16.Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.




--------------------------------------------------------------------------------






17.Acknowledgments. Guarantor hereby acknowledges that:


(a)Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;


(b)the Buyer does not have any fiduciary relationship to Guarantor, and the
relationship between the Buyer and Guarantor is solely that of surety and
creditor; and


(c)no joint venture exists between the Buyer and Guarantor or among the Buyer,
the Seller and Guarantor.




[Signature pages follow]






--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
Altisource Residential Corporation, as Guarantor
By: __________________________
Name: Kenneth D. Najour
Title: Chief Financial Officer




